Title: To Alexander Hamilton from Philip Livingston, 27 March 1792
From: Livingston, Philip
To: Hamilton, Alexander


New York 27th. March 1792.
My dear Sir
Your Letter of Sunday, was brought to me yesterday morning about eight OClock with its inclosures, I immediately delivered them, the one addressed to Mr. Seton, the other for Generl. Schuyler. I called upon Mr. G. Verplank, the President of the State Bank, he appears, perfectly to coincide, in opinion, of the propriety of giving aid to the Dealers, as far as is consistent with prudence. Schuyler thought there woud be no impropriety, in mentioning to the Dealers the loan which has been negotiated at Amsterdam on behalf of the U.S—& the good disposition wh: prevailed, between the two Banks, with you, to afford assistance, to the Dealers, within the bounds of discretion. The circumstance of this Loan I found was no secret, among them who pry into, & some how or other find out every thing. Bronson lately from Philadelphia told me the Trustees were equally divided in opinion about the propriety of purchasing more of the Debt, & that Mr. Jay was sent for. Another Dealer connected with his freinds in Philadelphia, told me that he had heard Burrall was to bring on here for this Department, only 100,000 Dollars.—& asked if it was true, I answered of course, I knew of no particular Sum, & that he had better information, than I was possessed of, & cut the matter short, either thro’ Clerks or Low I know not, but the Dealers do get at, a great deal of Information.
Our Sales of Stock, begin here at Noon, formerly they were in the Eveng. Upon communicating publickly to the Dealers, as I met them, the Loan in Holland, & my opinion of the probability of aid from the Bank’s, joined probably to what they knew, & personally offering to give 22/, for six per Cents, on any Person’s taking my Bills on London well indorsed in payment—six per Cents which had before the Sales, sold at par, rose to 20/.8d—& half shares in the National Bank, wh: were sold in the Morning at 46, pr. Ct. advance, rose to upwards, of 50—so that if they remain here, there will be no necessity of Mr. Seton’s coming forward into the Market,—but if he retains the power to do it, & the Harpies know it—there will be no occasion I hope for his assistance. In the Evening last night at the Coffee House, little or none of funded debt was sold, that I could hear of—but half Shares, could not be had at 57. Cash. I heard it frequently offered, & refused. The difference then, between the Morning & Evening in the price of half Shares, was from 46, pr. Ct. advance to 57, Cash—and all this has been effected by the arrival of your dispatches, to Seton Schuyler & myself. I think the fit of despondency is now over, but I hope Seton will remain armed with powers, to defeat any Schemes of the Harpies.
The Dealers last Night had a meeting & appointed a Committee, to confer with the Directors of the two Banks. The Propositions which they are to hold out I hear in general is to offer, funded debt, at your price as pledges for their discounts—& they are to sign an Agreement to bind themselves not to draw any Specie from the Banks, on account of the discounts which they shall obtain and in giving checks to each other, if any one, shall part with the Check—except to those, who engage by the agreement, not to draw out Specie, he shall be deemed, infamous—& held up—& that no one of the signers of the agreement will deal with him. This may last sometime, but the Banks cannot with any degree of certainty depend long upon it. If it shall answer, for a time, & not violently raise Stocks, beyond its real value, it will have the desired effect.

I inclose you a Slip, cut out of Child’s Paper of Yesterday. I saw Duer in the Gaol on Sunday. The Baron, Walker, & several other Gentlemen were there, Lady Kitty, Madam Duval & other Ladies. I pitty poor Kitty from my soul, she bears it like an Heroine. Duer was, perfectly composed, & in better spirits, than I have seen him for some time. I took an opportunity to enquire about the Money of the Jersey Manufactoring society—he say’s all is right. Low promised to write you on monday last about it in detail wh: I suppose he has done. I am with the greatest regard
Yours sincerely
Ph: Livingston
